Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlon et al. (USPGPub 2007/0207186).
	Regarding claims 1-3, 9 and 11, Scanlon teaches forming a medical device wherein one of a plurality of layers is formed of silicone [0177][0180][0195][0217](see Fig. 63 for layering arrangement) wherein the material may further comprise additives or nanosized articles including a laundry list of conductive particles [0224].  Further the reference to an outermost layer in the current claim is of little value without reference to any other layer, wherein the applicant can reasonably claim a layer outside the outermost layer. Further because the prior art uses the same material currently claimed it would have the same useable temperature and would function as an adhesion preventative.
	Regarding claim 10, Scanlon teaches wherein additive layers may comprise silica [0224] as well as nanosized article layers [0217].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. (USPGPub 2007/0207186).
Regarding claims 4 and 6, the teachings of Scanlon are as shown above. Scanlon fails to teach wherein the conductive particles must have different diameters. However, Scanlon teaches that his additives are all in the nano size range and Scanlon teaches this is a non-limiting manner.  Therefore, Scanlon reasonably teaches the use of any of his additives in any size in the nanoscale range.  Therefore, in the absence of criticality of any two particular differently sizes of particles of the current application, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use any combination of sizes of particles of Scanlon without limitation as a matter of design choice or availability.
	Regarding claim 5, the teachings of Scanlon are as shown above. Scanlon fails to teach wherein the maximum height of the roughness of his device is as claimed.  However, Scanlon teaches that layers of his device maybe be completely smooth or rough [0147].  Therefore, in the absence of criticality of the specific maximum height of the roughness of the current application, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the recesses and projections on the exterior surface of the layers of Scanlon in order to control the smoothness of Scanlon as desired. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
	Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlon et al. (USPGPub 2007/0207186) as applied to claims 1-3 and 9-11 above and further in view of Asgari et al. (USPGPub 2006/0167147).
	Regarding claims 7 and 8, the teachings of Scanlon are as shown above. Scanlon fails to teach wherein the conductive particles comprise a nonconductive base coated with a metal layer.  However, Asgari teaches that metal coated polymeric particles [0027] are useful for inclusion in medical implants such as stents [0152] for drug delivery purposes among others [0020]. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the metal coated polymer particles of Asgari in the stent or graft of Scanlon for drug delivery purposes as guided by Asgari. 
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717